Citation Nr: 1450030	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-01 889	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE
 
Entitlement to an effective date earlier than March 17, 2009 for the grant of service connection of chronic adjustment disorder with depression and anxiety.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1960 to the March 1963.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2010 rating decision of the VA Regional Office (RO) in Detroit, Michigan that granted entitlement to service connection for chronic adjustment disorder with depression and anxiety as secondary to arrested pulmonary tuberculosis, effective March 17, 2009.  The Veteran appeals for an earlier effective date of the grant.
 
In correspondence received in March 2009, the Veteran raises the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for myocardial infarction.  As this issue is not in appellate status the Board does not have jurisdiction to adjudicate it.  The matter, however, is referred to the RO for further action. 
 
 
FINDINGS OF FACT
 
1.  By decision in May 1984, the Board denied entitlement to service connection for an acquired psychiatric disorder secondary to tuberculosis; that decision is final.
 
2.  An informal claim of entitlement to service connection for depression, to include secondary to arrested pulmonary tuberculosis, was received on March 17, 2009; there is no unadjudicated claim, informal claim or intent to reopen the claim of entitlement to service connection for a psychiatric disorder secondary to arrested tuberculosis which was received by VA prior to March 17, 2009
 
3.  The earliest date on which VA may construe the Veteran's claim of entitlement to service connection for a psychiatric disorder secondary to arrested tuberculosis is March 17, 2009.
 
 
CONCLUSION OF LAW
 
The criteria for an effective date earlier than March 17, 2009 for the grant of service connection for chronic adjustment disorder with depression and anxiety secondary to arrested pulmonary tuberculosis are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The appellant asserts that service connection for a chronic adjustment disorder with depression and anxiety secondary to arrested pulmonary tuberculosis should be granted from the date he was awarded service connection for pulmonary tuberculosis in 1963.  He argues that he has had depression associated with the fear and effects of tuberculosis since that time.
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As service connection, an initial rating, and an initial effective date have been assigned, however, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has also fulfilled its duty to assist the Veteran to substantiate the claim as warranted by law.  There is no evidence that additional development is in order before this claim may be addressed.  For the reasons discussed below, the Board finds that the evidence of record is adequate to adjudicate the claim on the merits.  
 
Pertinent law and regulations
 
Generally, the effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2014). 
 
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2014).  The applicable statutory and regulatory provisions require that VA look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  See 38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014). 
 
Factual Background and Legal Analysis
 
The pertinent facts of this case may be briefly stated.  A claim of entitlement to service connection for a nervous disorder secondary to tuberculosis was received in November 1982.  The claim was denied and the Veteran appealed.  By decision dated in May 1984, the Board denied entitlement to service connection for a nervous disorder secondary to medication taken for tuberculosis, and entitlement to service connection for a nervous disorder secondary to tuberculosis in its decision.  This decision is final and binding on the appellant based on the evidence then of record. 38 U.S.C.A. § 7104; 20.1104 (2014).
 
In correspondence received on March 17, 2009, the Veteran referenced medications he had taken for pulmonary tuberculosis and stated that he had suffered from depression since.  The RO construed this as an informal claim and an attempt to reopen the claim of entitlement to service connection for an acquired psychiatric disorder secondary to arrested pulmonary tuberculosis.  Careful review of the evidentiary record does not reflect any claim, formal or informal, requesting or evidencing a belief in entitlement to the benefit between the May 1984 denial and the March 2009 claim despite the fact that the appellant filed claims for and referenced multiple other disorders be believed to be associated with pulmonary tuberculosis.  Following development of the evidence after March 2009, including a June 2009 VA examination, service connection for chronic adjustment disorder with depression and anxiety was granted by rating action dated in January 2010.  An effective date of March 17, 2009 was established.  This is the date of receipt of the reopened claim after final disallowance in May 1984.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.
 
The Board has carefully considered the Veteran's statements in support of the claim.  However, the evidence provides no legal basis for an earlier effective date.  Under the facts of this case, the effective date of service connection for adjustment disorder with depression and anxiety can be no earlier than the date of receipt of the reopened claim on March 17, 2009, as explained above.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board is bound by governing legal authority.  An effective date earlier than March 17, 2009 for the grant of service connection for adjustment disorder with depression and anxiety as secondary to arrested pulmonary tuberculosis must be denied.
 
In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim and this doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).
 
 
ORDER
 
Entitlement to an effective date earlier than March 17, 2009 for the grant of service connection for chronic adjustment disorder with depression and anxiety is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


